Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 	The rejection of claims 1, 5-6, 8-9, 11-13 35-38 under 35 U.S.C. 103(a) is withdrawn per claim amendments.
	Claims 1, 35 have been amended.
	New claims 40-43 have been added.
	Claims 2-4, 7, 10, 14-34, 39 have been cancelled.
	Claims 1, 5-6, 8-9, 11-13 35-38, 40-43 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Lee (WO 2012/075481) discloses a process wherein milled grain is subjected to starch hydrolysis (liquefaction), germ is separated from the liquefied starch and oil is separated from the germ. The liquefied starch is saccharified (production of fermentable sugars) and the sugar stream is used for alcohol fermentation. Lee’s process does not involve microfiltration of the saccharified stream to produce a first solid portion and a first liquid sugar stream.  Nor does Lee disclose clarification and evaporation of the sugar stream to produce a sugar stream that is used for producing a biochemical other than ethanol. 
	The presently claimed method for producing a sugar stream with front end oil separation involves milling grain particles and mixing the ground particles with a liquid to produce a slurry comprising starch and oil. The slurry is liquified (using an enzyme) and the oil is separated from the liquefied starch. The liquified starch is saccharified and the saccharified starch is microfiltered to produce a sugar stream and a solid portion. The solid portion, still comprising residual fermentable sugars, is used to produce ethanol by fermentation. The sugar stream is further clarified (carbon filtration/ion exchange) and/or concentrated (evaporation) to produce biochemicals other than ethanol in a separate process. The presently claimed method appears to be a more efficient method for producing oil, ethanol and biochemicals other than ethanol. 
	Claims 1, 5-6, 8-9, 11-13 35-38, 40-43 are novel and non-obvious. Claims 1, 5-6, 8-9, 11-13 35-38, 40-43 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791